Order entered September 4, 2020




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-20-00057-CR

                    LESLIE ROBERT SCHULZ, Appellant

                                        V.

                       THE STATE OF TEXAS, Appellee

               On Appeal from the 296th Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 296-83859-2018

                                     ORDER

      Before the Court is the State’s September 1, 2020 second motion to extend

the time to file its brief. The State tendered its brief with the motion. We GRANT

the motion and ORDER the State’s brief filed as of the date of this order.


                                             /s/   LANA MYERS
                                                   JUSTICE